Citation Nr: 1232465	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO. 92-12 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an increased initial rating for PTSD, currently evaluated as 50 percent disabling prior to January 17, 2012.

2. Entitlement to service connection for a claimed bowel disability secondary to a back disability.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from March 1978 to February 1988. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. In December 2011, the Board remanded the present issues for further development. That development having been completed, these claims now return for the Board.

Effective November 1984, the Veteran is in receipt of a total disability evaluation based on individual unemployability. The Veteran's PTSD is also evaluated as 100 percent disabling effective January 17, 2012 and the relevant time period is therefore the effective date of the grant of service connection for the disorder until January 16, 2012.

The issues of an earlier effective date for a grant of service connection for a neurogenic bladder, as well as a rating for that disability, were remanded in December 2011 for the sole purpose of issuing a Statement of the Case, which was done in January 2012. As an appeal of those issues was not perfected, they are no longer before the Board.


FINDINGS OF FACT

1.  Prior to January 17, 2012, the Veteran's PTSD was manifested by some hallucinations and nightmares, but the Veteran was alert and oriented, with no suicidal or homicidal ideation, and adequate grooming and hygiene.

2.  The Veteran does not have a bowel disability related to service, nor does he have any bowel disability secondary to any service connected disability, including the Veteran's service connected back disability.






CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent, for the Veteran's service connected PTSD, prior to January 17, 2012, have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 9411 (2011).

2.  The criteria for a grant of service connection for a bowel disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).
Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his  representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b) (1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in May 2004, February 2005, June 2006, August 2011, and January 2012 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment. 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The RO has obtained the VA outpatient treatment records and private medical records. Additionally, the Veteran was afforded VA examinations during the course of this appeal.   Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran contends that an increased rating is warranted for his PTSD, prior to the grant of a schedular rating for this disability effective January 17, 2012.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7 (2011). The Veteran's entire history is reviewed when making disability evaluations. See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). A recent decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

As to the Veteran's PTSD, he has been assigned a 50 percent rating prior to January 17, 2012, in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 (2011). Under the rating criteria for PTSD, a 50 percent disability rating, which the Veteran has from April 15, 2009, is warranted for evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating will be assigned with evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently assaults younger children, is defiant at home, and is failing at school).

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

A GAF score of 51-60 indicates moderate symptoms (e. g. flat affect and circumstantial speech, occasional panic attacks OR moderate difficulty in social, occupational, or school functioning (e. g. few friends, conflicts with peers or co-workers).

A GAF score of 61-70 suggests some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

The GAF score is only one factor to be considered in ascertaining the degree of impairment caused by the Veteran's psychiatric illness.

Considering all relevant evidence, the Board finds that the Veteran is currently properly rated as 50 percent disabled for his service-connected posttraumatic stress disorder (PTSD) prior to January 17, 2012. In order to warrant a higher rating during this time, the Veteran would have to be found to have occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships. The Board finds that the evidence of record does not reflect such symptomatology.

Reviewing the evidence of record, the Veteran was seen many times during the course of this appeal on an outpatient basis for ongoing treatment of PTSD. A July 1994 report of VA examination found the Veteran was alert, oriented, and clean. His expression was relevant and coherent. His conversation was well organized. There was no thought disorder or perceptive disorder. No suicidal ideation was detected. There was some evidence of anxiety as well as depression. The Veteran was diagnosed with dysthymia, with a very poor level of adaptive functioning.

An April 1997 private neurological report noted the Veteran was alert and oriented with fluent and coherent speech. He was noted to have depression by history only.

A February 1998 VA examination report was clean, adequately dressed, and groomed. He as alert and oriented. His mood was depressed, and his affect was blunted. Concentration and memory were fair. Speech was clear and coherent. He was not suicidal or homicidal. His insight and judgment were fair. He had good impulse control. The Veteran was diagnosed with dysthymia, with a GAF of 70.

A June 2004 report of outpatient treatment noted that the Veteran was cooperative with spontaneous speech with normal rate and volume. His affect was restricted, but he was relevant, logical, and coherent. He was not delusional, suicidal, or homicidal. He had no perceptual disturbances. Cognitive functions were grossly intact. He had adequate social judgment with poor insight into his psychiatric condition. The Veteran was found to have a GAF of 55.

In May 2007, the Veteran reported his depression had lifted, and that his sleeping pattern had returned to normal. He was alert and casually dressed. He was friendly, and verbally spontaneous, furnishing good information. At that time he had no hallucinations or delusions, and was oriented. He was assessed with a GAF of 80-85.

An August 2007 report of outpatient treatment noted the Veteran had some psychotic ideation in the form of nightmares and hallucinations dealing with the skulls of dead people. Otherwise, the Veteran was noted to be alert and oriented with good hygiene. His speech was relevant, coherent, and logical, with euthymic mood, and appropriate affect. He had no delusions, and cognitive functions were well preserved. The Veteran was diagnosed with major depression with psychotic features, with a GAF of 60-65.

During the Veteran's August 2009 VA examination report, the Veteran claimed problems with insomnia, irritability, anxious mood, intranquility, and thought repetition. On examination, he was clean and casually dressed, with unremarkable speech and normal affect, but depressed mood. He was oriented, and his thought process and content were both unremarkable. He had paranoid persecutory delusions. His insight and judgment were good. He reported auditory hallucinations which were not persistent. There was no evidence of obsessional or ritualistic behavior, no panic attacks, and no suicidal or homicidal thoughts. The Veteran was noted to be severely depressed and unmotivated. However, he was able to maintain hygiene, and had no problems with activities of daily living. Recent, remote, and immediate memory were all normal. The Veteran was also found to be mentally competent, oriented, and in full connect with reality; it was felt he was able to handle his financial affairs. He was assessed with a GAF of 60. The examiner indicated that the Veteran's mental disorder symptoms were controlled by his medication.

The evidence is not consistent with a finding of occupational and social impairment with deficiencies in most areas. Specifically, the Veteran has at all times during the course of this appeal been able to maintain his personal hygiene, and was found to be well oriented. He has never been suicidal or homicidal. There is no indication he had ever been disoriented, and his speech has at all times been reported as relevant, coherent, and logical. While the Veteran has been depressed, and reported some recent auditory hallucinations and nightmares, the Board does not find, considering the evidence of record as a whole, that his symptomatology is consistent with a finding of occupational and social impairment with deficiencies in most areas. Further, during this period, the Veteran's GAF was never lower then 55, which is indicative of no more than moderate symptoms.  The preponderance of the evidence is therefore against a finding of entitlement to an increased rating during this period for the Veteran's service connected PTSD.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Also, the evidence of record does not present such an exceptional or unusual disability picture so as to render impractical the application of the regular rating schedule standards and to warrant assignment of an increased evaluation for the Veteran's service connected right knee disability on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1) (2011). There is no showing that this disorder has resulted in a marked interference with employment, and there is no indication that it has necessitated frequent periods of hospitalization. In the absence of evidence of such factors, the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 218, 227 (1995).


Entitlement to service connection for a bowel disability 
secondary to a back disability.

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury. That regulation permits service connection not only for disability caused by service- connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability. See 38 C.F.R. § 3.310 (2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran does not contend that he has a bowel disorder directly due to service, nor does any available evidence suggest such a connection. Therefore, the Board will consider the Veteran's claim for service connection for a bowel disorder as secondary to his back disability. 

An outpatient treatment note dated April 1997 indicated that the Veteran complained of urinary frequency and constipation, however, a study at that time showed normal findings.

A July 1999 report of abdominal sonogram was completely normal.

A June 2000 report of outpatient treatment showed the Veteran's abdomen size was  normal in size and contour, with normal bowel sounds. There was no abdominal tenderness, guarding, or rebound.

A March 2001 VA intestines examination showed the Veteran complained of bowel movements every four days with semi-solid stools which occurred every three days. The Veteran denied bloody stools, abundant mucus, or watery diarrhea. Objective findings were normal. Barium enema from December 1999 reported normal findings and MRI of the lumbar spine dated September 1999 showed no evidence of spinal cord compression. The examiner offered no diagnosis, as there was no evidence of a bowel condition.

An August 2009 VA intestine examination indicated that the Veteran reported problems with constipation. He also had problems with diarrhea, as well as nausea. He also had colicky, crampy pain in the epigastric area weekly. The report of a barium enema showed diverticulosis, as well as incompetent ileocecal valve, and possible pelvic phleboliths versus lithiasis. The examiner opined that the Veteran's constipation was not caused by, nor was it a result of, the Veteran's spinal cord injury. In support of this opinion, the examiner indicated that there was no evidence of spinal cord injury or neurogenic bladder.

Thus, the majority of the evidence of record does not show that the Veteran has a diagnosed bowel disorder. However, even considering that the Veteran's constipation may be a diagnosed bowel disorder, the Board notes that the only evidence of record pertaining to the etiology of this disability is from the Veteran's August 2009 VA examination report, and indicates that it is not related to the Veteran's service connected spine disability, as there is no evidence in the record of spinal cord injury. Thus, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran has a bowel disability secondary to his service connected spine disability.

The Board has considered the Veteran's lay statements and sworn testimony regarding his disability. There is no doubt that the Veteran sincerely believes that his bowel disorder is secondary to his service-connected back disorder; however, there is no probative medical evidence that supports this contention. While the Board finds the Veteran competent to testify as to his symptoms and the Board finds his statements credible, the medical findings, which directly address the issue of etiology, are more probative than his assessment of the cause of his disability. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

The current VA and private medical evidence of record does not show a causal relationship between any bowel disorder and his service-connected back disability. Therefore, the preponderance of the more probative medical evidence is against the claim, and the Veteran's claim for service connection is denied.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased initial rating for PTSD, currently evaluated as 50 percent disabling prior to January 17, 2012, is denied.

Entitlement to service connection for a claimed bowel disability secondary to a back disability is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


